      Case 9:16-cv-00623-LEK-DJS Document 120 Filed 09/02/20 Page 1 of 1

                        UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF NEW YORK


                                         ORDER




KIM VASQUEZ,

          VS                                      9:16-CV-0623 (LEK/DJS)

JACOB WHITNEY, et al.


It appears at this time that there is no further reason to maintain this action on the open
docket for statistical purposes.


IT IS HEREBY ORDERED THAT: the Clerk of the Court is instructed to submit a JS-6
(using Statistical Code 18) to the Administrative Office of the U.S. Courts. The parties are
advised that nothing contained in this order shall be considered a dismissal or disposition
of the above entitled action, and should further proceedings in it become necessary or
desirable, any party may reopen the action by advising the Court, in writing, that the Court’s
intervention is necessary.


Along with the notification to this Court to reopen the action, the parties are directed to
request an In-Chamber conference. At this conference, Judge Kahn will assess any
outstanding issues and set deadlines if necessary.


The clerk of the Court is directed to serve a copy of this order on all parties to the action.




Dated: 09/02/2020
      Albany, New York
